Notice of Pre-AlA or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Priority
	This application filed 05/16/2016, is a CIP of PCT/JP2014/080328 filed on 11/17/2014 claims priority to JAPAN 2013-237494 filed on 11/17/2013, JAPAN 2014-033471 filed on 02/24/2014, JAPAN 2015-162245 filed on 08/19/2015, JAPAN 2015-199676 filed on 10/07/2015, JAPAN 2015-246801 filed on 12/17/2015.
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since
this application is eligible for continued examination under 37 CFR 1.114, and the fee
set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office
action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
January 5, 2022 has been entered.
In light of the claim amendments and examiner’s amendments below, the rejections of record are withdrawn and claims  9-15, and 33-39 (NEW) are allowed. 
Claims 1, 3, 5-15, and 27-32 are pending. 
The only remaining rejection is the provisional ODP rejection of copending applic. 15/574,801 which is junior to the Application herein thereby permitting that application to issue without need of a terminal disclaimer.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Toyomi Ohara on 7/14/2022.
The application has been amended as follows: 
In claim 9, line 1 after transdermal absorptive INSERT --  colloidal --.
In claim 10, line 1 after transdermal absorptive INSERT --  colloidal --.
In claim 11, line 1 after transdermal absorptive INSERT --  colloidal --.
In claim 12, line 1 after transdermal absorptive INSERT --  colloidal --.
In claim 13, line 1 after transdermal absorptive INSERT --  colloidal --.
In claim 14, line 1 after transdermal absorptive INSERT --  colloidal --.
In claim 15, line 1 after transdermal absorptive INSERT --  colloidal --.

INSERT --  Claim 33.  A transdermal absorptive colloidal liquid formulation consisting essentially of:
memantine or a salt thereof, 
propylene glycol, 
phosphatidyl choline, 
an alkanolamine, 
a higher alcohol selected from the group consisting of cetyl alcohol, stearyl alcohol, myristyl alcohol, oleyl alcohol and isostearyl alcohol,
water, 
a hydrophilic solvent selected from the group consisting of glycerin and 1,3-butanediol, and
a pH adjusting agent,
wherein 
the transdermal absorptive colloidal liquid formulation excludes hydrophobic solvent, and 
the propylene glycol has a concentration in a range of 50 w/w % to 99 w/w % based on a total amount of the transdermal absorptive liquid formulation. ---


INSERT --  Claim 34. The transdermal absorptive colloidal liquid formulation of claim 33, wherein the higher alcohol is oleyl alcohol and/or isostearyl alcohol. ---


INSERT --  Claim 35.  The transdermal absorptive colloidal liquid formulation of claim 33, wherein an amount of the higher alcohol is 0.1 to 10 weight % based on a total weight of the transdermal absorptive liquid formulation. ---


INSERT --  Claim 36. The transdermal absorptive colloidal liquid formulation of claim33, wherein an amount of the higher alcohol is 0.2 to 5 weight % based on a total weight of the transdermal absorptive liquid formulation. ---


INSERT --  Claim 37. The transdermal absorptive colloidal liquid formulation of claim 33, wherein an amount of the propylene glycol is 50 to 98 weight % based on a total weight of the transdermal absorptive liquid formulation. ---


INSERT --  Claim 38. The transdermal absorptive liquid formulation of claim 33, wherein an amount of the propylene glycol is 60 to 90 weight % based on a total weight of the transdermal absorptive liquid formulation. ---

INSERT --  Claim 39. The transdermal absorptive colloidal liquid formulation of claim 33, wherein an amount of the phosphatidyl choline is 0.1 to 5 weight % based on a total weight of the transdermal absorptive liquid formulation. ---

DELETE claims 1, 3, 5-8, and 27-32. 		
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant transdermal absorptive colloidal liquid formulation consisting of: memantine or a salt thereof,  propylene glycol, phosphatidyl choline,  an alkanolamine,  a higher alcohol, water,  a hydrophilic solvent, and a pH adjusting agent, wherein  the transdermal absorptive colloidal liquid formulation excludes hydrophobic solvent, and  the propylene glycol has a concentration in a range of 50 w/w % to 99 w/w % based on a total amount of the transdermal absorptive liquid formulation of claim 9 is not taught or suggested by the prior art. The prior art does not anticipate or make obvious the formulation of claim 9. Thus claims 15-17, 32, 39, 45, 54, and 56 (NEW) are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627